Citation Nr: 0906361	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-29 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for cancer of the 
larynx, to include as due to herbicide exposure.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Navy from April 1965 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 Rating Decision by the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
diabetes mellitus and cancer of the larynx, and denied TDIU.

In a December 2006 statement, the Veteran sought to have the 
case advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008), due to health and financial concerns.  
38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran's motion 
to have the matter advanced on the docket is granted.

The last Statement of the Case (SOC) was issued in August 
2006.  Since August 2006, the Veteran submitted private 
medical records covering the period from January 2005 to 
September 2007, with a waiver of RO consideration of the 
materials.  The Veteran also submitted VAMC progress notes 
from February 1995 to March 2003, without an accompanying 
waiver.  The Board finds that a decision on the merits of the 
case may proceed, without remand to for initial review by the 
agency of original jurisdiction, since service connection for 
diabetes mellitus and cancer of the larynx is being granted 
in this decision, and thus the Veteran is not prejudiced by 
the Board's decision to proceed to a determination of the 
merits of these claims.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has been diagnosed with diabetes mellitus, 
type II.

2.  The Veteran has been diagnosed with cancer of the larynx.  

3.  The Veteran served in Vietnam during the Vietnam era and 
was exposed to herbicides, including Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for service connection of diabetes mellitus, 
type II, have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for service connection of cancer of the 
larynx have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
as to entitlement to service connection for diabetes mellitus 
and cancer of the larynx, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Service Connection Standard

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 
38 C.F.R. § 3.313(a).  VA has stated that "service in the 
Republic of Vietnam" includes service on inland waterways.  
See 66 Fed. Reg. 23,166 (May 8, 2001) (stating that "it is 
commonly recognized that ['service in the Republic of 
Vietnam'] includes the inland waterways.").  

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection for numerous 
diseases, including diabetes mellitus, type II, and certain 
respiratory cancers, including cancer of the larynx, will be 
established even though there is no record of such disease 
during service.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Service Connection for Diabetes Mellitus

The Board finds that the Veteran is entitled to presumptive 
service connection for diabetes based on herbicide exposure 
while in Vietnam.  Based on the documents on file, the 
Veteran was exposed to herbicides while serving on the USS 
Canberra between November 1965 and July 1967.  

The USS Canberra's command history indicates that the ship 
patrolled the waters in and around Vietnam between February 
1966 and April 1967.  Of crucial importance in this matter, 
the Board points to a specific notation in the command 
history documenting the fact that in conducting Naval gunfire 
support during March 1966, the USS Canberra traveled up the 
Saigon River.  The Veteran's records indicate that he served 
on this ship for the period from November 1965 to July 1967, 
and there is no evidence suggesting that the Veteran was not 
with the USS Canberra in March 1966 when it made its 
incursion into the interior of Vietnam.  Thus, while deployed 
on the USS Canberra, the Veteran went into the interior 
waters of Vietnam, which entitles him to presumptive service 
connection for the diseases listed in 38 C.F.R. § 3.309(e).  
38 C.F.R. § 3.307(a)(6).

For service connection, the Veteran must also have a medical 
diagnosis of a current disability.  He has been diagnosed, at 
least since March 1994, with diabetes mellitus, type II.  
Diabetes mellitus is listed in 38 C.F.R. § 3.309(e) as a 
disease associated with exposure to herbicide agents.  
Therefore, the Board finds that the Veteran is entitled to 
service connection for diabetes mellitus.

The Board observes, without deciding, that direct service 
connection for diabetes mellitus may be warranted.  The 
difficulty in determining whether direct service connection 
is warranted is that it is not clear exactly when the Veteran 
was diagnosed with diabetes mellitus.  The Veteran submitted 
photocopies of his service treatment records (STRs), after he 
was requested to do so, because his original STRs are 
missing.  Included in the photocopied STRs the Veteran 
submitted are three documents from April 1991 indicating a 
diagnosis of diabetes, signed by Dr. D.W.F. at the MEDDAC-J 
in Japan.  The Board notes that, in denying direct service 
connection, the RO discounted these documents because the 
original STRs were not available, and because the copies were 
not verified with the service department.  While there is no 
indication from the evidence before the Board of any reason 
why the documents should not be considered credible, the 
Board finds it notable that the Veteran's separation 
examination in May 1991, one month following diabetes 
diagnosis, did not show a diagnosis of diabetes.  Other 
records show that the Veteran variously stated to medical 
providers that he was diagnosed with diabetes in 1994, 1997, 
and 2000.  A statement the Veteran submitted from his primary 
care physician at the Manila VAMC indicates that the Veteran 
was treated at least as early as March 1994.  The Board does 
not attempt to resolve this discrepancy, nor do we decide the 
matter of whether direct service connection is warranted.  

Service connection for diabetes is warranted, on a 
presumptive basis.
 



Service Connection for Cancer of the Larynx

Cancer of they larynx is also subject to presumptive service 
connection if the Veteran spent time in Vietnam.  38 C.F.R. 
§ 3.309(e).  As discussed above, it is clear that the Veteran 
in this case served in the Republic of Vietnam and may 
therefore be presumed to have been exposed to herbicides as a 
result of his service.  
The Veteran was diagnosed with squamous cell carcinoma of the 
larynx in March 2005.  Presumptive service connection for 
cancer of the larynx is warranted.  38 C.F.R. § 3.307(a)(6).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is granted.

Entitlement to service connection for cancer of the larynx is 
granted.


REMAND

The Veteran has claimed entitlement to a total disability 
rating based on individual unemployability due to his 
service-connected disabilities.  Section 4.16 of Title 38 of 
the Code of Federal Regulations requires consideration of the 
current evaluations of all service-connected conditions in 
order to determine whether TDIU is warranted.  As the 
Veteran's diabetes and larynx cancer have not been evaluated, 
the Board is unable to determine whether the Veteran is 
entitled to TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)



1.  The RO should determine the proper 
evaluations for the Veteran's diabetes 
mellitus, type II, and cancer of the 
larynx, which this decision has determined 
to be service connected.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran the requisite 
time period to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


